Citation Nr: 0423431	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-08 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus, and, if 
so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from February 1968 to 
September 1970.  He has been awarded the Air Medal and the 
Army Commendation Medal with "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The veteran testified from the RO 
at a videoconference hearing held before the undersigned, 
seated in Washington, DC, in April 2004.  The veteran 
submitted additional evidence in connection with that 
hearing, for which a waiver of initial RO consideration of 
the evidence was provided.

The issue of entitlement to service connection for bilateral 
hearing loss on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1982 Board decision denied entitlement to service 
connection for tinnitus.

2.  Evidence received since the March 1982 Board decision 
includes evidence which is not duplicative or cumulative of 
evidence previously of record, and which raises a reasonable 
possibility of substantiating the claim for service 
connection for tinnitus.

3.  The veteran has tinnitus which originated in service.

4.  A March 1982 Board decision denied entitlement to service 
connection for bilateral hearing loss.

5.  Evidence received since the March 1982 Board decision 
includes evidence which is not duplicative or cumulative of 
evidence previously of record, and which raises a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.
.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  The veteran has tinnitus that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was enacted.  On August 
29, 2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).

The implementing regulations do, however, provide for a 
limited duty on the part of VA to assist a claimant in 
obtaining evidence in support of a claim, such as the 
veteran's, which is filed on or after August 29, 2001.  In 
addition, 38 U.S.C.A. § 5103(a) requires VA to notify the 
claimant of, inter alia, the information and evidence 
necessary to substantiate his claim, and of the respective 
burdens of he and VA in obtaining evidence in connection with 
a claim.  

Turning first to VA's duty to notify, the record reflects 
that the veteran was specifically advised, in a November 2002 
correspondence, of the information and evidence necessary to 
substantiate his claims to reopen, and was advised of what 
information VA would obtain on his behalf and of what 
evidence he was responsible for submitting.  The 
correspondence also suggested that he submit any evidence in 
his possession.  The veteran was provided with a statement of 
the case in March 2003 and he thereafter perfected his appeal 
of the issues listed on the title page of this action.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  In 
any event, given the disposition of the veteran's claims as 
discussed in further detail below, the Board finds that the 
veteran has not been prejudiced by any failure of VA to 
notify him or to assist him in his claims.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence or aggravation of an organic 
disease of the nervous system during wartime service may be 
presumed if it is manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Generally, a claim which has been denied in a final Board 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104(d) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran's claims to reopen the issues of 
service connection for tinnitus and bilateral hearing loss 
were filed after August 2001, only the amended version of 
38 C.F.R. § 3.156(a) is applicable to the instant claims.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

I.  Tinnitus

Service connection for tinnitus was denied in a March 1982 
Board decision.  Consequently, service connection for 
tinnitus may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence previously of record at the time of the March 
1982 rating decision included the veteran's service medical 
and personnel records, private medical records for September 
1973 to November 1980; the report of a January 1981 VA 
examination; and the transcript of the veteran's hearing 
before a VA rating board in September 1981. 

The service medical records are silent for any complaints, 
finding or diagnosis of tinnitus.  The service personnel 
records show that the veteran's awards and decorations 
include the Air Medal and the Army Commendation Medal with 
"V" device.

The private medical records indicate that the veteran was 
seen in July 1973 reporting an eight-month history of 
tinnitus.

At his January 1981 VA examination, the veteran reported 
experiencing an explosion in service, and explained that he 
noticed the presence of tinnitus since returning from 
Vietnam.  Audiometric testing was compatible with the 
presence of tinnitus.  The examiner noted that the veteran's 
type of tinnitus was probably associated with acoustic 
trauma.  

At his September 1981 rating board hearing, the veteran 
testified that he experienced acoustic trauma while serving 
in combat situations.  He explained that he noticed the 
presence of tinnitus while still in service and that he 
reported the tinnitus.  The veteran argued that he had not 
experienced any hearing loss prior to service.  The veteran's 
mother testified that he had exhibited no hearing problems 
prior to service.

Pertinent evidence added to the record since the March 1982 
decision includes duplicates of the veteran's service medical 
and personnel records as well as two service personnel 
records not previously considered; private medical records 
for January 1981 to July 2002, including a July 2002 Medical 
Examination Report; a March 2003 statement by J. Rightor, 
M.D.; an April 2003 statement by the veteran's spouse; an 
August 2003 statement by a VA physician; and several 
statements by the veteran, as well as his testimony before 
the undersigned in April 2004. 

The duplicate service medical and personnel records were 
previously considered at the time of the March 1982 Board 
decision and are clearly not new.  The newly submitted 
personnel records show that the veteran's physical profile in 
June 1968 was "1" in all categories, including hearing, and 
that he was denied admittance to flight school on account of 
a failed hearing test.

The private medical records show that the veteran was 
evaluated in July 2002 for complaints of tinnitus he reported 
had begun following his return from Vietnam; he explained 
that he had experienced extensive exposure to intense noise 
in Vietnam.  The July 2002 Medical Examination Report shows 
that he reported experiencing tinnitus since Vietnam.

In his March 2003 statement, Dr. Rightor concludes that in 
his opinion, it was as likely as not that the veteran's 
tinnitus was incurred while serving in Vietnam.

In her April 2003 statement, the veteran's spouse indicated 
that she met the veteran shortly after he returned from 
Vietnam, at which time he had a hearing problem.

In his August 2003 statement, the VA physician indicated that 
he began treating the veteran in August 2002, but that he had 
been the battalion surgeon for a combat engineer battalion in 
Vietnam, and therefore understood the type of noise to which 
the veteran was exposed while serving in Vietnam.  The 
physician indicated that he finally agreed to offer an 
opinion in the veteran's case after persistent requests by 
the veteran.  He indicated that the veteran thereafter 
provided him with certain records to review, and the examiner 
noted that one VA document stated that the report of the 
veteran's examination for discharge made no notation of a 
tinnitus condition.  The physician explained that the veteran 
denied this was true, maintaining that he did have a hearing 
problem when he was discharged, and that this hearing problem 
prevented his re-enlistment.  The physician noted that while 
he was unsure if the veteran really was prevented from re-
enlisting, the records he reviewed included a DA Form 1315 
indicating that hearing loss noted on an examination 
prevented his acceptance into flight school, and that he had 
an H-2 profile on the basis of the referenced hearing test.  
The physician concluded that, given the above information, it 
was as likely as not that the veteran's current audiology 
problems could stem from his previous military-related noise 
exposure.

In several statements and in testimony before the 
undersigned, the veteran argued that the notation in the 
previously considered private medical records that he first 
noticed his tinnitus eight months prior to July 1973 was 
incorrect; he explained that he instead informed the treating 
physician who authored the statement that the tinnitus began 
eight months into his period of service.

The evidence previously of record notably contained no 
medical evidence linking the veteran's tinnitus to service.  
As described above, evidence submitted since the March 1982 
decision includes a March 2003 statement by Dr. Rightor, and 
an August 2003 statement by a VA physician.  Both physicians 
essentially conclude that the veteran's tinnitus originated 
in service.  This evidence is clearly new and material in 
that it relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim; the veteran's claim for service 
connection for tinnitus is therefore reopened.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156(a).

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for disability 
resulting from injury or disease incurred or aggravated in 
service.

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2003).

Given the veteran's receipt of the Army Commendation Medal 
with "V" device, the Board finds that the veteran served in 
combat, and accepts his statements that he experienced 
acoustic trauma in service.

Although the veteran's service medical records are silent for 
any reference to tinnitus, in light of his exposure to 
acoustic trauma in service and the medical evidence showing 
that within three years of his discharge he was being treated 
for tinnitus, and as Dr. Rightor related the veteran's 
tinnitus to his period of service and the August 2003 VA 
physician essentially did the same, the Board finds that the 
evidence supporting the claim is at least in equipoise with 
that against the claim.  Accordingly, service connection is 
in order for tinnitus.

II.  Bilateral hearing loss

Service connection for bilateral hearing loss was denied in a 
March 1982 Board decision.  Service connection for bilateral 
hearing loss therefore may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence previously of record at the time of the March 
1982 Board decision included the veteran's service medical 
and personnel records, private medical records for September 
1973 to November 1980; the reports of VA examinations 
conducted in November 1970 and January 1981; and the 
veteran's testimony before a VA rating board in September 
1981.

The veteran's service medical records show that at his 
entrance examination, pure tone thresholds on audiometric 
testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
40
45
LEFT
0
0
5
20
35

The entrance examiner assigned the veteran a physical profile 
of "2" in the category for hearing, but did not, in the 
section for summarizing defects and diagnoses, refer to any 
hearing impairment.

The veteran's service personnel records show that his awards 
and decorations include the Air Medal and the Army 
Commendation Medal with "V" device.

The report of the November 1970 VA examination disclosed that 
examination of the veteran's ears was within normal limits, 
and that no hearing loss was apparent.

The private medical records indicate that since September 
1973, the veteran had been treated for bilateral 
sensorineural hearing loss.

The report of the January 1981 VA examination disclosed that 
the veteran reported experiencing hearing loss following an 
explosion in service.  On audiometric testing, his pure tone 
thresholds varied considerably at various frequencies when 
compared with re-test conditions.  The pure tone thresholds 
for the right ear were 25 for the 500 hertz range; at least 
20 for the 1000 hertz range; at least 45 for the 2000 hertz 
range; 70 for the 3000 hertz range; and 90 for the 4000 hertz 
range.  The pure tone thresholds for the left ear were at 
least 40 for the 500 hertz range; at least 30 for the 1000 
hertz range; at least 45 for the 2000 hertz range; at least 
70 for the 3000 hertz range; and at least 80 for the 4000 
hertz range.  Speech audiometry revealed speech recognition 
ability ranging from 70 to 84 percent in the right ear, and 
ranging from 82 to 88 percent in the left ear.

At his September 1981 rating board hearing, the veteran 
testified that he experienced acoustic trauma while serving 
in combat situations.  He indicated that he noticed the onset 
of hearing loss while in service, and that he reported the 
diminished hearing.  The veteran denied any history of 
hearing loss prior to service.  His mother testified that he 
had not exhibited any hearing problem prior to service.

Pertinent evidence added to the record since the March 1982 
Board decision includes a DA Form 613 (Check List for 
Preparation of Replacements for Oversea Movement) dated in 
June 1968; a DA Form 1315 (Reenlistment Data Card); a March 
2003 statement by Dr. J. Rightor; and an August 2003 
statement by a VA physician.  

The DA Form 613 indicates that the veteran had a physical 
profile of "1" in all categories, including hearing.  The 
DA Form 1315 indicates that the veteran failed a hearing test 
scheduled for September 1970 in connection with his desire to 
attend flight school; the veteran was consequently assigned a 
physical profile of "2" in the category for hearing, 
although he was also found eligible, and was recommended, for 
re-enlistment.  

In his March 2003 statement, Dr. Rightor concluded that it 
was as likely as not that the veteran's bilateral hearing 
loss was incurred while serving in Vietnam.  In his August 
2003 statement, the VA physician concluded, after reviewing 
certain records provided to him by the veteran, that it was 
as likely as not that the veteran's current audiology 
problems could stem from his previous military-related noise 
exposure.

The Board finds that the DA Forms 613 and 1315, as well as 
the opinions of Dr. Rightor and the August 2003 VA physician, 
are new and material, inasmuch as the evidence previously of 
record did not contain any medical evidence linking any 
bilateral hearing loss to the veteran's period of service.  
The evidence relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  The veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for tinnitus has been presented.

Entitlement to service connection for tinnitus is granted. 

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral hearing loss has been 
presented; to this extent, the appeal is granted. 


REMAND

While the opinions of Dr. Rightor and the August 2003 VA 
physician are sufficient to reopen the veteran's claim for 
service connection for bilateral hearing loss, the Board 
finds that further examination of the veteran is warranted 
prior to adjudicating his claim on the merits.

In this regard the Board points out that while Dr. Rightor 
and the August 2003 VA physician both concluded, in essence, 
that the veteran's bilateral hearing loss originated in 
service, neither opinion took into account the report of the 
veteran's entrance examination suggesting the presence of at 
least some diminished auditory acuity, and showing that the 
veteran was admitted into service with a physical profile of 
"2" in the category for hearing.  There is no indication 
that Dr. Rightor reviewed the veteran's claims file in 
connection with his opinion.  The Board moreover points out 
that the August 2003 examiner specifically noted that he 
based his opinion on a review of only those documents 
provided to him by the veteran.  Under the circumstances, the 
Board is of the opinion that the veteran should be afforded a 
VA examination that includes a review of his claims file.

The Board also notes that the DA Forms 613 and 1315 (both of 
which have been submitted by the veteran since August 2002) 
are service personnel records which should have been included 
with the service personnel records for the veteran received 
from the National Personnel Records Center (NPRC), but which 
were not.  Since neither form in fact was included with any 
service medical or personnel records, and as the veteran 
apparently is in possession of a more complete copy of his 
service records than is VA, the RO on remand should request 
that the veteran submit any service medical and/or personnel 
records he has in his possession, and should also undertake 
efforts to secure any additional such records from the NPRC.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he provide 
copies of all service medical and 
personnel records in his possession.

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for service 
connection for right and left ear 
hearing loss.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should contact the 
National Personnel Records Center 
and request that the NPRC conduct a 
search for any additional service 
medical records for the veteran, and 
to provide any such additional 
service medical records found.  The 
NPRC should also be requested to 
provide the veteran's complete 
service personnel records (his 
"201" file).  If no such service 
medical or personnel records are 
found, the specific confirmation of 
that fact should be requested.
 
5.  After the above-requested 
development has been completed, the 
RO should afford the veteran VA ear, 
nose and throat (ENT) and audiologic 
examinations to determine the 
nature, extent and etiology of his 
bilateral hearing loss.  All 
indicated tests should be conducted, 
and the examiner(s) is(are) to set 
forth all findings in detail.  The 
examiner(s) should be asked to 
provide an opinion, with respect to 
each ear, as to whether it is at 
least as likely as not that any 
hearing loss was present in service 
and, if so, an opinion as to whether 
such hearing loss clearly and 
unmistakably existed prior to 
service.  With respect to any right 
or left ear hearing loss which the 
examiner(s) conclude(s) existed 
prior to service, the examiner(s) 
should provide an opinion as to 
whether it is at least as likely as 
not that such disability(ies) 
increased in severity during service 
and if so the examiner(s) should 
provide an opinion as to whether any 
in-service increase was clearly and 
unmistakably due to natural 
progress.  With respect to any 
currently present right or left ear 
hearing loss which the examiner(s) 
believe(s) developed subsequent to 
service, the examiner(s) should 
provide an opinion as to whether it 
is at least as likely as not that 
such disability(ies) is(are) 
etiologically related to the 
veteran's period of military 
service.

The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner(s).  The 
examination report(s) is(are) to 
reflect that a review of the claims 
file was made.   

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003).  Then, the RO should 
re-adjudicate the issue of 
entitlement to service connection 
for bilateral hearing loss on a de 
novo basis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



